Pee Cueiam:
The learned judge gave a correct construction to the will. The intent of the testator to use the term “personal property” in a restricted sense, is clearly manifested. He certainly did not intend to include any debts or demands due him.
It may be conceded as a general rule that legacies are to be paid out of the personal estate, if not otherwise directed. Here, however, it was directed otherwise. The testator ordered the legacy given to Albert Wilson Sloan to be paid out of the fund produced by a sale of certain lands devised for that purpose. There is no error in the decree.
Decree affirmed and appeal dismissed, ■ at the costs of the appellant.